Case 6:18-cv-01069-RBD-LRH Document 191 Filed 03/17/21 Page 1 of 4 PageID 3874




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA


  JOHN DOE,                                    Case No. 6:18-cv-01069-RBD-KRS

  Plaintiff,                                   Judge: Dalton, Jr.

  v.                                           NOTICE OF:

  ROLLINS COLLEGE                              PLAINTIFF’S MOTION FOR
                                               JUDGMENT AS A MATTER OF
  Defendants                                   LAW ON MATERIALITY OF
                                               BREACH OF 60 DAY
                                               PROVISION




        Pursuant to Fed. R. Civ. P. 50(a), Plaintiff John Doe requests that the Court,

 following the closing of evidence, resolve the following issue against Defendant

 Rollins College: the breach of the 60-day provision of the Rollins College sexual

 misconduct policy was material.

 A.     Standard

 Rule 50(a) provides:

        If a party has been fully heard on an issue during a jury trial and the
        court finds that a reasonable jury would not have a legally sufficient
        evidentiary basis to find for the party on that issue, the court may:

               (A) resolve the issue against the party;…

 “[I]n order to survive a defendant's motion for judgment as a matter of law… the

 plaintiff must present evidence that would permit a reasonable jury to find in the
                                           1
Case 6:18-cv-01069-RBD-LRH Document 191 Filed 03/17/21 Page 2 of 4 PageID 3875




 plaintiff's favor on each and every element of the claim.” Nebula Glass Intern., Inc.

 v. Reichhold, Inc., 454 F.3d 1203, 1210 (11th Cir. 2006), quoting Bogle v. Orange

 County Board of County Commissioners, 162 F.3d 653, 659 (11th Cir. 1998). A Rule

 50 Motion for Judgment as a Matter of Law should be granted if the evidence “is so

 one-sided that one party must prevail as a matter of law.” Combs v. Plantation

 Patterns, 106 F.3d 1519, 1526 (11th Cir. 1997), quoting Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 251-52 (1986).

 B.    Applicable Law

       A breach is material when it “goes to the essence of the contract.” Burlington

 & Rockenbach, P.A. v. Law Offices of E. Clay Parker, 160 So. 3d 955, 960 (Fla. 5th

 DCA 2015). “Trivial noncompliance and minor failings do not constitute material

 breaches.” Id.

 C.    Plaintiff Is Entitled To Judgement As A Matter Of Law

       This Court already found that Rollins breached the contractual requirement

 that Rollins address the sexual misconduct allegation against him within sixty days,

 as required by the Policy. Doc#117, PageID#3318.) This Court said, “The clock

 started when an incident of sexual misconduct was alleged against Doe, not when

 Jane Roe decided to participate in an investigation.” Doc#117, PageID#3309-3310.

 Thus, the question is whether the failure of the school to initiate the investigation

 and complete the process within 60 days of February 22, 2017, when Jane Roe


                                          2
Case 6:18-cv-01069-RBD-LRH Document 191 Filed 03/17/21 Page 3 of 4 PageID 3876




 reported the alleged sexual misconduct to the school’s Title IX Coordinator, is

 material.

       The evidence at trial was completely uncontested that this breach was not

 trivial or minor. John Doe and Eric Barker both testified that John Doe’s ability to

 defend himself was impacted because of the delay in informing John Doe of the

 allegations and initiating an investigation. These witnesses testified that the ability

 to obtain physical evidence, such a surveillance videos or electronic

 communications, was lost. They also testified that memories fade over this period

 of time. Witnesses associated with Rollins College – Deena Wallace and Oriana

 Jimenez-Guevara – agreed that memories fade over time.             Most importantly,

 Defendant never presented any contrary evidence. On this record, no reasonable

 jury would have a legally sufficient evidentiary basis to find for Defendant on the

 issue of materiality related to the 60-day provision.

 CONCLUSION

       Pursuant to Fed. R. Civ. P. 50(a), the Court, following the closing of evidence,

 should resolve the following issue against Defendant Rollins College: the breach of

 the 60-day provision of the Rollins College sexual misconduct policy was material.

       The Jury should be instructed that Defendant materially breached the sixty-

 day provision of the sexual misconduct policy and that the jury should proceed to

 consider the issue of damages.


                                           3
Case 6:18-cv-01069-RBD-LRH Document 191 Filed 03/17/21 Page 4 of 4 PageID 3877




                                                Respectfully submitted,

                                                /s/ Joshua Engel
                                                CARLOS J. BURRUEZO, ESQ.
                                                Florida Bar Number 843458
                                                carlos@burruezolaw.com
                                                BERTHA L. BURRUEZO, ESQ.
                                                Florida Bar Number 596973
                                                bertha@burruezolaw.com
                                                941 Lake Baldwin Lane, Suite 102
                                                Orlando, Florida 32814
                                                Office: 407.754.2904
                                                Facsimile: 407.754.2905

                                                JOSHUA ADAM ENGEL
                                                (Ohio 0075769)
                                                ANNE TAMASHASKY
                                                (Ohio 0064393)
                                                      Special Admission
                                                ENGEL AND MARTIN, LLC
                                                4660 Duke Drive, Ste. 101
                                                Mason, OH 45040
                                                (513) 445-9600
                                                (513) 492-8989 (Fax)
                                                engel@engelandmartin.com
                                                tamashasky@engelandmartin.com



                              CERTIFICATE OF SERVICE
 This certifies that the foregoing was filed electronically on March 17, 2021. Notice
 of this filing will be sent to all parties by operation of the Court’s electronic filing
 system.


                                         ____/s/ Joshua Engel ______
                                         Joshua Adam Engel (Ohio No. 0075769)
                                         (pro hac vice)

                                            4
